UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-
l(b)
SIMON GREENSTONE PANATIER, PC
Leah C. Kagan, Esq.
5 Penn Plaza, Suite 2308
New York, New York I 10001
Email: LKagan@sgptrial .com
212-634-1690
(214) 276-7699
Attorneys for Plaintiffs

SZAFERMAN, LAKIND, BLUMSTEIN &
BLADER, P.C.
Arnold C. Lakind, Esq.
101 Grovers Mill Road, Suite 200
Lawrenceville, N.J. 08648                      Case No. 19-01403-KCF
Email: ALakind@szaferman.com
Telephone: (609) 275-0400                      Lead Case No: 19-10289-LSS
Fax: (609) 275-4511
InRe:                                          Chapter 11
Imerys Talc America, Inc.
                                               Hearing Date: June 18, 2019
APRIL DEJESUS and EDWIN DEJESUS,
                                               Judge:
                       Plaintiffs,             Hon. Kathryn C. Ferguson, Chief
              v.                               Judge

BRENNTAG NORTH AMERICA, INC. (sued             CERTIFICATION OF LEAH
individually and as successor-in-interest to   KAGAN IN SUPPORT OF
MINERAL PIGMENT SOLUTIONS, INC. and as         PLAINTIFFS' MOTION TO
successor-in-interest to WHITTAKER CLARK &     REMAND
DANIELS, INC.);
                                               Oral Argument Requested
BRENNTAG SPECIALTIES, INC. f/kla
MINERAL PIGMENT SOLUTIONS, INC. (sued
individually and as successor-in-interest to
WHITTAKER CLARK & DANIELS, INC.);

COTY, INC. and its subsidiary NOXELL
CORPORATION, for its CoverGirl brand of
products;


CYPRUS AMAX MINERALS COMPANY (sued



                                          1
individually, doing business as, and as successor to
AMERICAN TALC COMPANY,
METROPOLITAN TALC CO. INC. and CHARLES
MATHIEU INC. and SIERRA TALC COMPANY
and UNITED TALC COMPANY);

IMERYS TALC AMERICA, INC. (sued
individually and as successor-in-interest to
LUZENAC AMERICA, INC. successor-in-interest to
CYPRUS INDUSTRIAL MINERALS COMPANY
and WINDSOR MINERALS, INC. and
METROPOLITAN TALC CO. INC.);

JOHNSON & JOHNSON;

JOHNSON & JOHNSON CONSUMER INC., a
subsidiary of JOHNSON & JOHNSON;

NEW RUE21 LLC;

NOXELL CORPORATION f/k/a NOXZEMA
CHEMICAL COMPANY, for its CoverGirl brand of
products, a subsidiary of COTY INC.;

THE PROCTER & GAMBLE COMPANY (sued
individually and as successor-in-interest to
NOXZEMA CHEMICAL COMPANY and its
CoverGirl brand of products);

RUE21, INC.;

WHITTAKER CLARK & DANIELS, INC.;

JOHN DOE CORPORATIONS 1-50 (fictitious);

ENCHANTE ACCESSORIES INC.,
               Defendants.


       I, Leah Kagan, being of full age, state as follows:

       1.      I am an attorney at law licensed to practice in New Jersey and the District Court

of New Jersey, and a shareholder of Simon Greenstone Panatier, P.C., counsel for Plaintiffs

April and Edwin DeJesus in this action. My client, Kayla Martinez, is also a member of the



                                                 2
Creditors Committee for the Imerys Talc America Bankruptcy. Unless otherwise stated, I have

personal knowledge of the facts contained in this certification and am competent to testify about

them.

        2.     Plaintiff April DeJesus has been diagnosed with malignant mesothelioma, a

deadly, incurable cancer caused by exposure to asbestos. Despite invasive surgeries and other

treatments, Mrs. DeJesus' prognosis is poor.           Mrs. DeJesus' treatment is palliative and her

prognosis is grim. Due to her diagnosis, any delay in the trial schedule poses a substantial risk

that she will not be available to participate in her trial, which is currently set for April20, 2020.

        3.      Plaintiffs' Complaint in the underlying action was filed on October 16, 2018 in

the New Jersey Superior Court for Middlesex County, Asbestos Multi-County Litigation,

alleging state law claims against Defendant Johnson & Johnson under the New Jersey Product

Liability Act, N.J.S.A. 2A:58C ("NJPLA"). Plaintiffs' Complaint also alleges causes of action

against other manufacturers of talcum powder products and suppliers of talc. These causes of

action remain in state court.

        4.      The New Jersey Supreme Court has designated New Jersey state court asbestos

litigation as a mass tort and has assigned that litigation for centralized management to a single

judge in Middlesex County. A true and correct copy of the Notice to Bar, dated April11, 2008, is

attached hereto as Exhibit 1.

        5.      The Honorable Ana Viscomi, J.S.C. has been presiding over all New Jersey

asbestos-related cases, including the Plaintiffs' case, since March 1, 2014, and has considered

and ruled on virtually every issue relevant to this litigation, ranging from discovery disputes, to

summary judgment motions, to expert qualifications and opinion admissibility, to presiding over




                                                   3
three Johnson & Johnson mesothelioma talc trials to verdict. A true and correct copy of the

Order of Supreme Court ofNew Jersey, dated February 10,2014, is attached hereto as Exhibit 2.

       6.      Plaintiffs' Complaint alleges that Johnson & Johnson sold talcum powder

products containing asbestos and that Mrs. Verdolotti's regular use of and exposure to Johnson's

Baby Powder exposed her to asbestos and caused her to develop mesothelioma.

       7.      Johnson & Johnson has not alleged any counter-claims or cross-claims, leaving

Plaintiffs personal injury claims under the NJPLA as the sole remaining claims for trial.

       8.      On February 13, 2019, Imerys Talc America and two other Imerys entities

("Imerys" or "Debtors") filed a petition for bankruptcy in the Bankruptcy Court for the District

of Delaware under Chapter 11 of the United States Bankruptcy Code. On March 8, 2019, I

attended the first day of proceedings in the Imerys Bankruptcy in the Delaware Bankruptcy

Court before United States Bankruptcy Judge Laurie Seiber Silverstein. At the March 8, 2019

hearing, as well as multiple subsequent communications, counsel for Debtors, Latham &

Watkins, repeatedly represented to members of the Creditors Committee and their counsel,

including myself, that the Debtors had approached Johnson & Johnson months before filing their

bankruptcy petition, and further that they had alerted Johnson & Johnson of the impending

bankruptcy filing.

       9.      On May 2, 2019, Johnson & Johnson filed a Notice of Removal in the United

States Bankruptcy Court, District of New Jersey. A true and correct copy of Johnson &

Johnson's Notice of Removal, dated May 2, 2019, is attached hereto as Exhibit 3. On April30,

2019, J&J Filed an Emergency Motion to Transfer and a Motion for Ex Parte Relief seeking the

transfer of approximately 2,400 cases to the District of Delaware. A true and correct copy of




                                                4
these motions are attached hereto as Exhibit 4. On May 9, 2019, Judge Noreika denied both

motions. A true and correct copy of this order is attached hereto as Exhibit 5.

        10.    If this matter is not immediately remanded to allow Plaintiffs' Final Pre-Trial

Conference and trial to proceed, there is substantial likelihood that Mrs. Ripley's health

condition will deteriorate to the point where she will be unable to participate in her trial, which is

currently set for August 26, 2019.

        11.    Attached as Exhibit 6 hereto is a true and correct copy of the April 26, 2019

Order of Honorable Kathryn Ferguson, setting a hearing on remand of four mesothelioma cases

for May 14, 2019.

        12.    A verdict against J&J in another mesothelioma case, Lanzo v. Cyprus Amax

Minerals Company, et al.-involving the same issues presented in the instant case (including the

admissibility of the testimony of many of the same experts)-is on appeal to the New Jersey

Superior Court Appellate Division.

        13.    Attached as Exhibit 7 hereto is a true and correct copy of the May 3, 2019 Notice

of Hearing setting a hearing on a remand motion in the United States Bankruptcy Court for the

District of Minnesota for June 5, 2019.

        14.     Attached as Exhibit 8 hereto is a true and correct copy of the 97 remand orders

entered sua sponte by the Central District of California.

        15.     Attached as Exhibit 9 hereto is a true and correct copy of the remand orders and

opinions entered in the Cabibi, Diess, and Weirick matters out of the Central District of

California.




                                                  5
        16.    Attached as Exhibit 10 hereto is a true and correct copy ofthe remand order and

opinion entered by the Honorable Margaret Seymour, Senior United States District Judge for the

District of South Carolina, Columbia Division.

        17.    Attached as Exhibit 11 hereto is a true and correct copy of Plaintiffs' Motion to

Sever Imerys Talc America Inc. filed in this matter on March 29, 2019.

        18.    Attached as Exhibit 12 hereto is a true and correct copy of Defendant's Answers

to First Supplemental Interrogatories and Requests for Production of Documents Propounded to

J&J in Kelley-Stramer v. Brenntag North America, Inc., et al.

        19.    Attached as Exhibit 13 hereto is a true and correct copy of J&J's Responses to

Plaintiffs' Requests for Disclosure in Lopez v. Johnson & Johnson, et al.

        20.    Attached as Exhibit 14 hereto is a true and correct copy of J&J's Responses to

Plaintiffs' First Set of Interrogatories and First Request for Production of Documents in Kerkoff

v. Johnson & Johnson, et al.

        21.    Attached as Exhibit 15 hereto is a true and correct copy of J&J's Responses to

Plaintiffs' LAOSD Standard Interrogatories to Defendants in Cabibi v. Johnson & Johnson, et al.

        22.    Attached as Exhibit 16 hereto is a true and correct copy of J&J's Answers to

Request for Admissions, Supplemental Interrogatories Related to Cross Claims, Apportionment

and Claimed Exposures, Expert Interrogatories and Demand for Production of Documents, and

Request for the Production Documents submitted in McNeill-George v. Brenntag North America,

Inc., eta!.




                                                 6
      I declare under penalty of perjury that the foregoing is true and correct.

Executed on May 14, 2019.




                                                    Leah Kagan
                                                    lkagan@sgptrial. com
                                                    SIMON GREENSTONE PANATIER, P.C.
                                                    5 Penn Plaza, Suite 2308
                                                    New York, New York I 10001
                                                    212-634-1690
                                                    Attorneys for Plaintiffs




                                                7
